227 F.3d 993 (7th Cir. 2000)
GOBLE JESSUP, Plaintiff-Appellee,v.ROBERT LUTHER, JAMES SHAFFER, individually  and in his official capacity, DALE ADAMS,  individually and in his official capacity, et  al., Defendants-Appellees.APPEAL OF MID-ILLINOIS NEWSPAPERS, INCORPORATED, Proposed Intervenor.
No. 99-4147
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 12, 2000Decided August 31, 2000

Appeal from the United States District Court  for the Central District of Illinois. No. 97 C 2241--David G. Bernthal, Magistrate Judge.
Before RIPPLE, MANION and WILLIAMS, Circuit Judges.
RIPPLE, Circuit Judge.


1
Mid-Illinois Newspapers,  Inc. (the "Newspaper") moved to intervene in this  employment dispute for the purpose of contesting  the district court's decision to seal the  settlement agreement reached between the  litigants. The district court denied the  Newspaper's motion to intervene, and the  Newspaper timely appealed. For the reasons set  forth in the following opinion, we reverse the  judgment of the district court and remand for  further proceedings consistent with this opinion.


2
* BACKGROUND

A.

3
This action originated from an employment  dispute between Goble Jessup and Lake Land  College, its president and board of trustees  (collectively the "Parties"). Jessup alleged that  Lake Land College, a public community college in  Illinois, had terminated his employment in  violation of the Constitution and other federal  laws. Two years later, as a result of a court-  conducted settlement conference, Jessup reached a  settlement agreement (the "Settlement Agreement")  with the defendants. One of the terms of the  Settlement Agreement was a confidentiality clause  that prohibited the disclosure of any information  concerning the terms of settlement. Consistent  with the Parties' agreement, the district court  entered the following order:


4
All matters pertaining to the settlement are  confidential. Accordingly, all documents related  to the settlement are to be sealed. This will  include any documents submitted by the parties  other than the order of dismissal. The transcript  of proceedings on September 3, 1999, filed  September 4, 1999, shall likewise be sealed.


5
Minute Entry of September 15, 1999.


6
Following the entry of this order, the Newspaper  filed a motion to intervene pursuant to Rule 24  of the Federal Rules of Civil Procedure; the  motion was not accompanied by a supporting  memorandum of law, as required by local rule. The  Parties opposed the motion to intervene.

B.

7
In its disposition of the motion, the district  court noted that the Newspaper had failed to file  a memorandum in support of its motion to  intervene and also had filed a reply memorandum  concerning the same motion, both in violation of  Central District of Illinois Local Rule 7.1  (B)(1). Despite this shortcoming, however, the  district court addressed the merits of the  Newspaper's motion.


8
Looking first at the requirements for  intervention as of right under Federal Rule of  Civil Procedure 24(a)(2), the district court  determined that the Newspaper met three of the  four criteria for intervention as of right: (1)  the application was timely; (2) the Newspaper's  interest would be impaired by disposition of the  action without the Newspaper's involvement; and  (3) the Newspaper's interest was not adequately  represented by one of the existing parties to the  action. The district court, however, found that  one crucial element was missing: the Newspaper  could not establish a direct and substantial  interest in the subject matter of the litigation.  The court concluded that the Newspaper's claimed  interests, "rights of access to judicial records  and proceedings, as well as the conduct of the  public entity and public officials," was "a  general one and applies to any case filed in this  Court." R.47 at 3. Because the Newspaper's  interests did "not extend to the employment  relationship" between the Parties, the district  court held that the Newspaper had "failed to  assert an interest in the lawsuit that would  justify its intervention as of right." Id.


9
The district court also concluded that the  Newspaper had not established a common question  of law or fact to justify permissive intervention  under Federal Rule of Civil Procedure 24(b)(2).  It stated:


10
The question of whether settlement should be  confidential is a question raised by the  [Newspaper]. However, the underlying case  involves only the rights and obligations of the  parties arising from the employment relationship  between the Plaintiff and Lakeland [sic] College.  There is no common question of law or fact.


11
Id.


12
Finally, the district court articulated the  policy consideration that, in its view, justified  the confidentiality order: the efficient  disposition of litigation through settlement. The  court noted that its ability to facilitate  settlement would be substantially hindered if it  could not guarantee confidentiality--a condition  that could be imposed if the Parties had chosen  extra-judicial settlement methods. According to  the district court, this interest, specifically  recognized by Congress in the Alternative Dispute  Resolution Act, 28 U.S.C. sec. 651 et seq.,  superseded any interest of the Newspaper to  access.1


13
The Newspaper timely appealed the denial of its  motion to intervene.

II
DISCUSSION
A.

14
The district court found, and the Parties argue  on appeal, that the Newspaper has not met the  requirements for intervention under Federal Rule  of Civil Procedure 24. Rule 24 provides in  relevant part:

Rule 24.  Intervention

15
(a)  Intervention of Right. Upon timely  application anyone shall be permitted to  intervene in an action: (1) when a statute of the  United States confers an unconditional right to  intervene; or (2) when the applicant claims an  interest relating to the property or transaction  which is the subject of the action and the  applicant is so situated that the disposition of  the action may as a practical matter impair or  impede the applicant's ability to protect that  interest, unless the applicant's interest is  adequately represented by existing parties.


16
(b)  Permissive Intervention. Upon timely  application anyone may be permitted to intervene  in an action: (1) when a statute of the Unites  States confers a conditional right to intervene;  or (2) when an applicant's claim or defense in  the main action have a question of law or fact in  common. When a party to an action relies for  ground of claim or defense upon any statute or  executive order administered by a federal or  state governmental officer or agency or upon any  regulation, order, requirement, or agreement  issued or made pursuant to the statute or  executive order, the officer or agency upon  timely application may be permitted to intervene  in the action. In exercising its discretion the  court shall consider whether the intervention  will unduly delay or prejudice the adjudication  of the rights of the original parties.


17
Fed. R. Civ. P. 24. With respect to Rule  24(a)(2), the Parties argue that the Newspaper  does not possess an interest relating to the  property or transaction which is the subject of  the action--an employment dispute.2  Furthermore, the Parties submit, the Newspaper  does not present a claim or defense that shares a  question of law or fact in common with the main  action, such that the Newspaper might be eligible  for intervention under Rule 24(b)(2). Because the  Newspaper does not articulate an interest  cognizable under the language of Rule 24, the  Parties conclude, the district court properly  denied the Newspaper's motion to intervene. We  cannot accept this argument.


18
The right to intervene to challenge a closure  order is rooted in the public's well-established  right of access to public proceedings. See Grove  Fresh Distribs., Inc. v. Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir. 1994). Having roots in  both common law traditions and the First  Amendment, the right "serves to (1) promote  community respect for the rule of law, (2)  provide a check on the activities of judges and  litigants, and (3) foster more accurate fact  finding." Id. The recognition of the crucial role  of the public has led us to find that "the First  Amendment provides a presumption that there is a  right of access to proceedings and documents  which have historically been open to the public  and where the disclosure of which would serve a  significant role in the functioning of the  process in question." Associated Press v. Ladd,  162 F.3d 503, 506 (7th Cir. 1998) (internal  quotation marks and citations omitted).


19
In order to preserve the right of access, "those  who seek access to [sealed] material have a right  to be heard in a manner that gives full  protection to the asserted right." Id. at 507.  "[R]epresentatives of the press and general  public must be given an opportunity to be heard  on the question of their exclusion from the  proceedings or access to documents." Id. at 508  (internal quotation marks and citations omitted).  Thus, we have recognized intervention as the  logical and appropriate vehicle by which the  public and the press may challenge a closure  order. See, e.g., Associated Press, 162 F.3d at  507 ("In this circuit, we have intimated that the  most appropriate procedural mechanism by which to  accomplish this task is by permitting those who  oppose the suppression of the material to  intervene for that limited purpose."); Grove  Fresh, 24 F.3d at 895 ("It is apparent, however,  that intervention is the procedurally appropriate  course for third-party challenges to protective  orders."). This method not only guarantees the  public's right to be heard, it also ensures that  "the issue [of closure will] be examined in a  procedural context that affords the court an  opportunity for due deliberation." Associated  Press, 162 F.3d at 507.


20
Although we have recognized the right to  intervene to challenge a closure order in the  civil context, see Grove Fresh, 24 F.3d at 895,  we previously have not characterized this  intervention in terms of the language of Rule 24.  Indeed, as one of our sister circuits has noted,  Rule 24, on its face, "would appear to be a  questionable procedural basis for a third-party  challenge to a confidentiality order." Equal  Employment Opportunity Comm. v. National  Children's Ctr., Inc., 146 F.3d 1042, 1045 (D.C.  Cir. 1998). Rule 24(a) requires the proposed  intervenor to have an "interest relating to the  property or transaction which is the subject of  the action." Fed. R. Civ. P. 24(a)(2).  Alternatively, Rule 24(b) requires that the  proposed intervenor's "claim or defense and the  main action have a question of law or fact in  common." Fed. R. Civ. P. 24(b)(2). The interest  we articulated in Grove Fresh and Associated  Press does not fit neatly within the literal  language of either section.


21
Nevertheless, every court of appeals to have  considered the matter has come to the conclusion  that Rule 24 is sufficiently broad-gauged to  support a request of intervention for the  purposes of challenging confidentiality orders.  See National Children's Ctr., 146 F.3d at 1045  (collecting cases). As some of these courts have  explained, although there is ample justification  for the common fact or law requirement when the  proposed intervenors seek to become a party to  the action, "[t]here is no reason to require such  a strong nexus of fact or law when a party seeks  to intervene only for the purpose of modifying a  protective order." Beckman Indus., Inc. v.  International Ins. Co., 966 F.2d 470, 474 (9th  Cir. 1992); see also United Nuclear Corp. v.  Cranford Ins. Co., 905 F.2d 1424, 1427 (10th Cir.  1990); Meyer Goldberg, Inc. v. Fisher Foods, 823 F.2d 159, 164 (6th Cir. 1987).3 At least one  circuit has applied this broad nexus concept in  circumstances where, as here, a member of the  public or press seeks to challenge a  confidentiality order entered by the district  court. In these circumstances, the Third Circuit  has held that any party challenging a  confidentiality order "meet[s] the requirement of  Fed. R. Civ. P. 24(b)(2) that their claim must  have 'a question of law or fact in common' with  the main action." Pansy v. Stroudsburg, 23 F.3d 772, 778 (3d Cir. 1994).


22
Mindful of the Supreme Court's admonition that  we should avoid rigid construction of Rule 24,  see Missouri-Kansas Pipeline Co. v. United  States, 312 U.S. 502, 505-06 (1941),4 we  believe that these circuits have employed sound  reasoning. Although the language of Rule 24 was  undoubtedly crafted principally for other  situations occurring more frequently in federal  litigation, we understand our sister circuits'  rationale for grounding the type of intervention  we have here in Rule 24(b) of the Federal Rules.  The language of the Rule certainly could be  fashioned more precisely to accommodate  situations such as the one before us.  Nevertheless, we cannot say that reliance on Rule  24(b) does violence to its intended purposes of  bringing before the court, in orderly fashion,  those whose legal interests will be directly and  substantially affected by the course of the  litigation.


23
Nor can we say that permitting intervention for  the purpose of deciding the confidentiality issue  impermissibly stretches the wording of the Rule.  Here, the Newspaper asserts a right directly and  substantially related to the litigation, a right  of access to court proceedings and documents born  of the common law and the First Amendment. A  necessary corollary to this principle is that  those who seek access to sealed proceedings or  documents "have a right to be heard in a manner  that gives full protection of the asserted  right." Associated Press, 162 F.3d at 507. The  public and the press must have "an adequate  opportunity, under the circumstances of the case,  to challenge [the] limitation by stating to the  court the reasons why the material should remain  subject to public scrutiny." Id. Therefore, when  a district court enters a closure order, the  public's interest in open access is at issue and  that interest serves as the necessary legal  predicate for intervention. Similarly, from the  Parties' perspective, their interest in the non-  disclosure of the settlement agreement is a  central aspect of this litigation. Although the  Parties take a very different view of the matter  of confidentiality, nevertheless, that  confidentiality is--in the language of Rule  24(b)(2)--a "question of law . . . in common"  between the Parties and the Newspaper.


24
In sum, the district court sealed a portion of  its proceedings and records pursuant to the  Parties' request. When it took this action, the  Newspaper's presumptive right to access was  implicated, and the Newspaper should have been  allowed to intervene for the limited purpose of  challenging the district court's order.5

B.

25
The Parties urge us to consider the merits of  the closure issue. Specifically, the Parties  suggest that efforts by district courts to  mediate and settle disputes will be impeded and  that the confidential nature of employer-employee  relations will be called into question should the  district court be required to rescind the  protective order. These are, indeed, weighty  concerns. However, they are concerns that are not  properly before us at this time. As we stated in  Associated Press, "when a party has been  unsuccessful in its motion to intervene, it may  appeal only the order denying intervention." 162 F.3d at 506. Because only the order denying  intervention is before us today, we have no  occasion to consider the merits of either the  Newspaper's or the Parties' contentions  concerning the nondisclosure order. This will be  the task of the district court on remand.6

Conclusion

26
On remand, the district court shall grant the  Newspaper's right to intervene and then proceed  to consider its right of access claim. We express  no opinion on the latter issue, which ought to be  determined in the first instance by the district  court. Accordingly, we reverse the district  court's order denying the Newspaper's motion to  intervene, and we remand for further proceedings  consistent with this opinion.

REVERSED and REMANDED


Notes:


1
 Specifically, the district court quoted 28 U.S.C.  sec. 652(a), which states in pertinent part:
[E]ach district court shall, by local rule  adopted under section 2071(a), require that  litigants in all civil cases consider the use of  an alternative dispute resolution process at an  appropriate stage in the litigation. Each  district court shall provide litigants in all  civil cases with at least one alternative dispute  resolution process, including, but not limited  to, mediation, early neutral evaluation,  minitrial, and arbitration as authorized in  sections 654 and 658.


2
 The Newspaper does not contend that it possesses  an unconditional right to intervene pursuant to a  statute under Rule 24(a)(1) or a conditional  right to intervene pursuant to a statute under  Rule 24(b)(1).


3
 But cf. United States v. Kentucky Utilities Co.,  927 F.2d 252 (6th Cir. 1991) (holding that media  representative's motion to intervene must be  evaluated under Rule 24(a)(2) because the  proposed intervenor was asserting a right to  discovery documents that were in the hands of  litigants, had not been filed with the court, and  were not subject to a protective order).


4
 In that case, the Missouri-Kansas Pipeline  Company sought to intervene in the modification  of a consent decree reached between the United  States and a competing gas and oil company,  Columbia Gas & Electric Corporation. The consent  decree had reserved certain rights for the  Missouri-Kansas Pipeline Company in order to  improve competition. Columbia Gas & Electric  argued, inter alia, that Rule 24 did not provide  a basis for intervention. The Court stated
All of these arguments misconceive the basis of  the right now asserted. Its foundation is the  consent decree. We are not here dealing with a  conventional form of intervention, whereby an  appeal is made to the court's good sense to allow  persons having a common interest with the formal  parties to enforce the common interest with their  individual emphasis. Plainly enough, the  circumstances under which interested outsiders  should be allowed to become participants in a  litigation is, barring very special  circumstances, a matter for the nisi prius court.  But where the enforcement of a public law also  demands distinct safeguarding of private  interests by giving them formal status in the  decree, the power to enforce the rights thus  sanctioned is not left to the public authorities  nor put in the keeping of the district court's  discretion.
Missouri-Kansas Pipeline Co., 312 U.S. at 505-06.


5
 In addition to arguing that the Newspaper failed  to meet the requirements of Rule 24, the Parties  encourage us to "consider" the fact that the  Newspaper violated Local Rule 7.1 when it failed  to support its motion to intervene with a  memorandum of law. Local Rule 7.1 states in  pertinent part: "Every motion raising a question  of law shall be accompanied by a memorandum of  law including a brief statement of the specific  points or propositions of law and supporting  authorities upon which the moving party relies,  and identifying the rule under which the motion  is filed."
The district court recognized that the Newspaper  had violated the local rule. It stated: "By not  initially filing a memorandum of law when the  motion to intervene was filed, Applicant  disregarded [Local Rule] 7.1(B)(1). By filing the  reply, it violated the same rule. The Court has  previously stricken the reply. Disregard of the  Court's rules will not be rewarded." R.47 at 2  n.1. Despite the deficiency, the district court  considered the merits of the intervention motion  and ruled in favor of the Parties.
We review a district court's enforcement of its  own rules for an abuse of discretion. Cf. Little  v. Cox's Supermarkets, 71 F.3d 637, 640 (7th Cir.  1995) (stating that, in the context of a local  summary judgment rule, "it is clear that the  decision whether to apply the rule strictly or to  overlook any transgression is one left to the  district court's discretion"). The Parties do not  argue that the district court abused its  discretion in reaching the merits of the motion,  and we are not inclined to second guess, sua  sponte, the district court.


6
 The Newspaper filed a motion in this court to  strike those portions of the Parties' brief which  address the policy concerns that weigh against  disclosure of the settlement terms. Although we  do not find occasion to consider the Parties'  arguments, there are circumstances under which  such arguments might be relevant, even at the  intervention stage. For instance, in Associated  Press, we did not foreclose the possibility that  "a failure to permit intervention [could] be  considered harmless if the position of the  petitioner had been fully considered by the  court." 162 F.3d at 508-09. Consequently, because  the issues of intervention and access do overlap  in some circumstances, we see no occasion to  strike any portions of the Parties' brief.  Accordingly, the Newspaper's motion is denied.